Beck, J.,
(dissenting.) The statute authorizes several counts to be joined in one indictment, charging separate acts of selling liquor in violation of law, each constituting a distinct offense. In my opinion, a count which would be good as the averment of the offense in case only one were alleged in the indictment is sufficient when more than one offense is charged in a single indictment. But it is said that, as the language of each count is the same, all are to be understood as alleging the same crime. This conclusion is based upon the presumption that the pleader, in drawing the indictment, did the vain and absurd thing of repeating twenty-eight times the same language to describe the identical act. Such presumptions are not indulged to defeat a pleading either in a civil or criminal case. But if the several counts do in fact describe the same offense, and were so intended, this fact may and should be shown upon the trial. If there was but one act of selling, instead of twenty-eight, that fact would be readily and certainly disclosed upon the trial, and defendant would be convicted upon .one count only of the indictment.